Citation Nr: 0519640	
Decision Date: 07/19/05    Archive Date: 07/22/05

DOCKET NO.  01-00 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

1.  Entitlement to restoration of a 20 percent rating for 
gouty arthritis.

2.  Entitlement to a rating in excess of 20 percent for gouty 
arthritis, prior to January 1, 2003, and to a compensable 
rating thereafter.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1960 to August 
1964.

This appeal arises from a January 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which denied an increased rating for gouty 
arthritis.  A May 2001 RO decision proposed that the 
veteran's 20 percent rating for gouty arthritis be reduced to 
zero percent.  In an October 2002 rating action, the RO 
reduced the evaluation for gouty arthritis from 20 percent to 
noncompensable, effective January 1, 2003.  Thereafter the 
case was forwarded to the Board.  In November 2003, the Board 
REMANDED the case to the RO for additional development.  That 
development has been completed and the case was returned to 
the Board.  


FINDINGS OF FACT

1.  All evidence necessary to decide the claim addressed in 
this decision has been obtained; the RO has notified the 
veteran of the evidence needed to substantiate the claim and 
obtained all relevant evidence designated by the veteran.

2.  The veteran's service-connected gouty arthritis was rated 
20 percent from January 22, 1991 to December 31, 2002; the 
veteran filed a claim for a rating in excess of 20 percent on 
June 10, 1999. 

3.  The RO reduced the rating for the veteran's gouty 
arthritis to zero percent,  effective January 1, 2003.

4.  The preponderance of the evidence shows sustained 
material improvement in the veteran's gouty arthritis at the 
time of the rating reduction; the overwhelming weight of the 
competent evidence rules out active gout or residuals of gout 
and examinations relied on in the rating reduction were as 
full and complete as earlier examinations.  

5.  The veteran has not had active gout or gout manifested by 
one or two exacerbations a year in a well-established 
diagnosis since June 1998; clinical and X-ray examinations 
since that time have ruled out gout and residuals of gout; 
competent evidence shows that the current diagnoses of a 
multiple joint disorder, to include osteoarthritis and 
fibromyalgia, do not represent a progression of the earlier 
diagnosis of gouty arthritis, rather, they are separate and 
distinct disorders unrelated to gout or any other findings 
recorded during service.


CONCLUSIONS OF LAW

1.  The criteria for a restoration of a 20 percent rating for 
gouty arthritis have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.105, 
3.321(b)(1), 3.344, 4.1, 4.2, 4.3, 4.6, 4.7, 4.7, 4.71a, 
Diagnostic Codes 5002, 5017 (2004).

2.  The criteria for a rating in excess of 20 percent for 
gouty arthritis, from June 10, 1999 to December 31, 2002, and 
to a compensable rating thereafter, have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.321(b)(1), 4.1, 4.2, 4.3, 4.6, 4.7, 4.7, 4.71a, 
Diagnostic Codes 5002, 5017 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Board is required to address the Veterans Claims 
Assistance Act of 2000 (VCAA) that became law in November 
2000.  The VCAA provides, among other things, that VA will 
make reasonable efforts to notify a claimant of the relevant 
evidence necessary to substantiate a claim for benefits under 
laws administered by the VA.  The VCAA also requires the VA 
to assist a claimant in obtaining that evidence.  38 U.S.C.A. 
§§ 5103, 5103A; 38 C.F.R. § 3.159.

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of the information and evidence needed 
to substantiate a claim.  Collectively, the multiple RO 
decisions, the November 2003 Board remand, the Statement of 
the Case, and Supplemental Statements of the Case issued in 
connection with the veteran's appeal have notified him of the 
evidence considered, the pertinent laws and regulations and 
the reasons his claim was denied.  In addition, the June 
1999, October 2003, March 2004 letters sent to the veteran 
specifically notified the veteran of the substance of the 
VCAA, including the type of evidence necessary to establish 
entitlement to the benefits sought and the relative burdens 
of the veteran and VA in producing or obtaining that evidence 
or information.  In sum, the claimant was notified and aware 
of the evidence needed to substantiate his claims, and the 
avenues through which he might obtain such evidence, and of 
the allocation of responsibilities between himself and VA in 
obtaining such evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), the June 1999, October 2003, March 2004 letters 
satisfied the notice requirements by: (1) informing the 
appellant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) informing 
the appellant about the information and evidence the VA will 
seek to provide; (3) informing the appellant about the 
information and evidence the claimant was expected to 
provide; and (4) requesting the appellant to provide any 
evidence in the appellant's possession that pertains to the 
claim.  This "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  Although the 
veteran was not explicitly requested to provide any evidence 
in his possession, he was informed that it was his 
responsibility to ensure that VA received any evidence not in 
the possession of the Federal government; this would 
necessarily include submitting any relevant evidence in his 
possession.  Thus, the failure to use the exact language of 
38 C.F.R. § 3.159(b)(1) with respect to this "fourth element" 
was harmless, non-prejudicial error, if error at all.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005). 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II, which replaced the opinion in Pelegrini v. Principi, 17 
Vet. App. 412 (2004), the U.S.  Court of Appeals for 
Veterans' Claims (Court) held that a VCAA notice must be 
provided to a claimant before the initial unfavorable [agency 
of original jurisdiction (AOJ)] decision on claim for VA 
benefits.  VCAA was not implemented prior to the issuance of 
the January 2000 RO decision that is the subject of this 
appeal.  Nonetheless, the Board finds that prior to the 
January 2000 RO decision and subsequently, the veteran has 
been presented opportunities to present any evidence in his 
possession or that he could obtain that would substantiate 
his claim.  Thus, the Board finds that the veteran received 
VCAA notice at the required time in this case.  

Second, the VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the service medical records are associated with the claims 
file, as are the identified relevant VA and private medical 
records.  The veteran has not made the RO or the Board aware 
of any additional available evidence that needs to be 
obtained in order to fairly decide the appellant's appeal.  
Additionally, as will be reflected in the analysis section of 
this decision, the VA examination opinions obtained by the 
RO, when viewed in conjunction with the lay and additional 
medical evidence associated with the claims files, are 
sufficient for a determination on the merits of the veteran's 
appeal.  See 38 C.F.R. § 5103A(d).  Therefore, the Board 
finds that all obtainable evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

Based on the foregoing, the Board finds that, in the 
circumstances of the veteran's claim, any additional 
development or notification would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant are to 
be avoided); Wensch v. Principi, 15 Vet. App. 362, 368 (2001) 
(when there is extensive factual development in a case, 
reflected both in the record on appeal and the Board's 
decision, which indicates no reasonable possibility that any 
further assistance would aid the appellant in substantiating 
his or her claim, the VCAA does not apply).  The Board finds 
that the duty to assist and duty to notify provisions of the 
VCAA have been fulfilled to the extent possible with regard 
to his claim.  Thus, no additional assistance or notification 
to the appellant is required based on the facts of the 
instant case.  There has been no prejudice to the appellant 
that would warrant a remand, and his procedural rights have 
not been abridged.  Bernard v. Brown, 4 Vet. App. 
384 (1993).

Factual Background

The service medical records showed that the veteran 
complained of multiple joint pain, which was diagnosed as 
gout.  A December 1961 report indicated complaints of 
stiffness, and weakness of the hands and ankles.  Uric acid 
levels tested at 6.5.  He was placed on medication for early 
gout.  A September 1964 separation examination noted that the 
previously diagnosed gout was under control with medication.  

Following receipt of the veteran's original claim in 1991, a 
VA examination provided a diagnosis of gouty arthritis.  On 
physical examination, the wrists and finger joints were found 
to be within normal limits, with no limitation of motion or 
swelling.  A July 1991 RO decision granted service connection 
for gout/gouty arthritis, with a 20 percent evaluation, and 
denied service connection for osteoarthritis/degenerative 
joint disease.  The veteran did not appeal the denial of 
service connection for osteoarthritis.  1992 and 1993 post-
service medical records showed he was diagnosed and treated 
for degenerative osteoarthritis.  

The veteran underwent a VA examination in June 1998.  The 
veteran reported that he worked full time as an engraver.  
The examiner noted that there appeared to be no history of 
recent gout attacks.  The examiner observed that the 
diagnosis of gout had not been confirmed with fluid 
aspiration from affected joints revealing crystals, nor did 
the veteran have a typical history of acute sudden onset of 
severe pain in any joints.  It was noted that, rather, he 
complained of chronic low grade multiple joint pains.  The 
examiner concluded there was no evidence of acute gout and 
instead diagnosed osteoarthritis of the hands, base of the 
thumbs, cervical and lumbosacral spine, and ankle 
arthralgias.

After receiving the June 1998 VA examination report the RO 
asked the examiner who performed the June 1998 VA 
examination, whether the veteran's uric acid level was 
normal. The examiner responded that the uric acid level was 
normal.  VA treatment records dated in May 1999 included a 
diagnosis of polyarthralgia, radiculopathy of the lumbosacral 
spine and degenerative disc disease of the lumbar spine. 

The veteran filed a claim for a rating in excess of 20 
percent for gouty arthritis  on June 10, 1999.  

In February 2001 the veteran underwent a VA examination.  The 
examiner noted that he was not taking any gout medications at 
the time.  The veteran denied sudden acute onset of pain or 
swelling of any joint.  He denied any recent gouty arthritis, 
or ever having aspiration of joint fluid.  His uric acid 
level was normal and there was no clinical evidence of 
trophi.  The VA examiner attributed the veteran's complaints 
of joint pain to degenerative arthritis of the hands, wrists, 
knees and feet; gout was diagnosed by history only.  VA 
treatment records dated in February 2002 revealed that both 
rheumatology and neurology consultants agreed that the 
veteran had fibromyalgia.

By a May 2001 rating decision, the RO proposed to decrease 
the veteran's 20 percent rating for gout to zero percent.  
The veteran was informed that unless new evidence was 
received within 60 days from that date, the rating would be 
reduced to a noncompensable rating.  A October 2002 RO rating 
decision reduced the veteran's rating as proposed, effective 
January 1, 2003.

On appeal, the Board remanded the case to afford the veteran 
a VA rheumatology examination to determine if the current 
diagnosis or diagnoses of multiple joint disorders, to 
include fibromyalgia, represented a progression of the 
earlier diagnosis of gouty arthritis, an error in prior 
diagnosis or a disease entity or entities independent of the 
service-connected gouty arthritis. 

Accordingly, the veteran underwent a VA examination on 
November 2004.  He reported that he was diagnosed with gouty 
arthritis during service, when he use to experience episodes 
of joint pain on an average of once every two to three 
months.  The veteran denied any onset of pain or swelling in 
any acute sudden given joint.  

On examination, the veteran had minimal swelling of the 
joints and the movements were found to be within normal 
range, not painful or tender.  The examiner noted that 
November 2004 x-rays for the feet showed mild to moderate 
osteoarthritis.  November 2004 x-rays of the hand revealed 
degenerative changes.  The veteran was diagnosed with gouty 
arthritis, by history.  The examiner indicated that the 
current examination reveled no evidence of any acute gouty 
arthritis.  There was no clinical evidence of any trophi and 
the uric acid levels were within normal range.  There were no 
radiological changes suggestive of gout.  The examiner 
diagnosed the veteran with degenerative joint disease 
involving the hands and the feet.  He indicated that the 
veteran had been diagnosed with fibromyalgia by history, as 
there was no clinical evidence that said condition was 
present.  

The examiner diagnosed multiple joint pains, especially in 
the small joints of the hands, which had been treated as gout 
during service.  He also noted subsequent treatment with 
short courses of Colchicine and somewhat acute pain and 
swelling of the great toe joints.  He concluded that the 
veteran had been having chronic diffuse muscle and joint 
pains of several years duration, with no definitive diagnosis 
except for osteoarthritis.  The examiner opined that the 
veteran's current multiple joint and muscle pains were not 
likely related to, or the progression of, earlier joint pains  
during service.  The clinician indicated that he had reviewed 
the veteran's case file and records in preparation for the 
examination report.  

Laws and Regulations

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. § 4.1. The average impairment as 
set forth in VA's Schedule for Rating Disabilities, codified 
in 38 C.F.R. Part 4, includes diagnostic codes which 
represent particular disabilities.  Generally, the degrees of 
disabilities specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability.  Id.  If an unlisted condition is encountered 
it is rated under a closely related disease or injury in 
which the functions affected, the anatomical localization, 
and the symptomatology are closely analogous.  38 C.F.R. § 
4.20.

The determination of what evaluation is warranted is based on 
review of the entire evidence of record and the application 
of all pertinent regulations.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  These regulations include, but are not 
limited to, 38 C.F.R. § 4.1, which requires that each 
disability be viewed in relation to its history.

In determining a rating for a disability, the Board may only 
consider those factors that are included in the rating 
criteria provided by regulations for rating that disability.  
To do otherwise would be legal error as a matter of law.  
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992). 

Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.

Entitlement to a Restoration of and an Evaluation in Excess 
of 20 Percent Rating After January 1, 2003

When any change in evaluation is to be made, the rating 
agency should assure itself that there has been an actual 
change in the conditions, for better or worse, and not merely 
a difference in thoroughness of the examinations or in use of 
descriptive terms.  38 C.F.R. § 4.13.

In certain rating reduction cases, VA benefits recipients are 
to be afforded greater protections, set forth in 38 C.F.R. § 
3.344 (2004).  That section provides that rating agencies 
will handle cases affected by change of medical findings or 
diagnosis, so as to produce the greatest degree of stability 
of disability evaluations consistent with the laws and VA 
regulations governing disability compensation and pension.  
However, the provisions of 38 C.F.R. § 3.344(c) specify that 
these considerations are required for ratings which have 
continued for long periods at the same level (five years or 
more), and that they do not apply to disabilities which have 
not become stabilized and are likely to improve.  Therefore, 
reexaminations disclosing improvement, physical or mental, in 
these disabilities will warrant a reduction in rating.

Rating reductions on account of conditions subject to 
temporary or episodic improvement will not be reduced on any 
one examination, except where all the evidence of record 
clearly warrants the conclusion that sustained improvement 
has been demonstrated. 38 C.F.R. § 3.344(a).  Examinations 
less full and complete than those on which payments were 
authorized or continued will not be used as a basis for 
reduction.  Id.  In addition, although material improvement 
in the physical or mental condition may be reflected, the 
evidence must show that the improvement will be maintained 
under the ordinary conditions of life.  Id.  In doubtful 
cases, the former disability rating should be maintained.  38 
C.F.R. § 3.344(b).  

Disabilities which have not become stabilized and are likely 
to improve may be reevaluated upon reexaminations which 
disclose improvement that warrant a reduction in rating.  38 
C.F.R. § 3.344(c).  In Brown v. Brown, 5 Vet. App. 413, 421 
(1993), the United States Court of Appeals for Veterans 
Claims (Court) held that, when, as here, the issue is whether 
the RO was justified in reducing a rating for a service-
connected disability, VA is required to establish by a 
preponderance of the evidence that the reduction in rating 
was warranted.  The Court further indicated that, if the RO 
erroneously reversed the burden of proof when reducing the 
rating, requiring, instead, that a preponderance of the 
evidence demonstrate that an increase in the rating was 
warranted, the remedy is to restore the prior rating 
effective from the date of the reduction.  The Court affirmed 
this holding in Kitchens v. Brown, 7 Vet. App. 320, 324-25 
(1995), again noting that VA cannot impermissibly reduce the 
rating for a veteran's service-connected disability without 
observing the applicable laws and regulation (specifically, 
38 C.F.R. § 3.344), and, in so doing, erroneously relieve VA 
of the burden of establishing, by a preponderance of the 
evidence, that the disability in fact had improved warranting 
a reduction.  

Prior to reducing a rating, however, VA must comply with the 
applicable regulatory criteria.  Dofflemeyer v. Derwinski, 2 
Vet. App. 277, 280 (1992); Schafrath v. Derwinski, 1 Vet. 
App. 585, 595 (1991).  These criteria provide that, when a 
reduction in evaluation of a service-connected disability is 
considered warranted, and a reduction will result in a 
decrease of compensation benefits being made, a rating 
proposal in reduction will be prepared setting forth all 
material facts and reasons, and the beneficiary will be 
notified and furnished detailed reasons therefore and given 
60 days for presentation of additional evidence to show that 
compensation should be kept at the current level.  If 
additional evidence is not received within that period, a 
final rating action will be taken and he will be reduced to 
the last day of the month in which a 60-day period from the 
date of notice to the beneficiary of the final rating action 
expires.  38 C.F.R. § 3.105(e).

The evidence of record shows the veteran's grant of service 
connection for gout had been effect for more than five years 
when the reduction was proposed in May 2001. A May 2001 RO 
letter properly informed the veteran of the attached rating 
decision, which proposed the reduction, and informed him of 
his procedural rights.  Thus, the record shows the RO to have 
complied with the procedural requirements of 38 C.F.R. § 
3.105(e), and the issue for the Board is whether the 
veteran's gouty arthritis exhibited sustained material 
improvement and the examinations relied on in the rating 
reduction were as full and complete as earlier examinations 
proximate to the time of the rating reduction.

The June 1998, February 2001 and November 2004 VA examination 
reports did not find any clinical evidence indicative of 
gout.  Gout was diagnosed only by history.  The examiner who 
conducted the June 1998 VA examination found that there was 
no evidence of acute gout and instead diagnosed 
osteoarthritis.  At the February 2001 VA examination, the 
examiner attributed the veteran's complaints of joint pain to 
degenerative arthritis of the hands, wrists, knees and feet.  
Additionally, after a review of the case file, the VA 
examiner who performed the November 2004 VA examination, 
confirmed a diagnosis of degenerative joint disease involving 
the hands and the feet.  He also noted that the veteran had 
been having chronic diffuse muscle and joint pains of several 
years duration, with no definitive diagnosis except for 
osteoarthritis.  The examiner concluded that the veteran's 
current multiple joint and muscle pain was not likely related 
to, or the progression of, earlier joint pains  during 
service.  Thus, this competent evidence shows that the 
veteran did not have active gout or residuals of gout, to 
include any functional limitation of muscles or joints, at 
the time of the rating reduction.

It is also pertinent to note that treatment for acute gout or 
residuals of gout is not shown in the VA outpatient reports.  
The veteran's complaints of multiple joint pain has been 
associated with osteoarthritis or degenerative joint disease.  
Service connection not been granted for osteoarthritis.  

The Board is mindful of the provision in 38 C.F.R. § 3.344 
pertaining to the need to exercise caution when encountering 
a change of diagnosis.  In its decisions, the RO and Board 
must determine whether such a change in diagnosis represents 
no more than a progression of an earlier diagnosis, an error 
in prior diagnosis or possibly a disease entity independent 
of the service-connected disability.  And if doubt remains, 
after according due consideration to all the evidence 
developed by the several items discussed in paragraph (a) of 
this section, the rating agency will continue the rating in 
effect, citing the former diagnosis with the new diagnosis in 
parentheses, and following the appropriate code there will be 
added the reference "Rating continued pending reexamination -
-- months from this date, § 3.344."  The rating agency will 
determine on the basis of the facts in each individual case 
whether 18, 24 or 30 months will be allowed to elapse before 
the reexamination will be made.

In this case, however, there is no such doubt as the medical 
evidence unequivocally rules out a diagnosis of acute gout or 
residuals of gout and, in the opinion that the Board remanded 
this case for to again address this question, the physician, 
after reviewing all of the relevant medical evidence of 
record, confirmed that there is no active gout or residuals 
of gout and added his opinion that the veteran's multiple 
joint and muscle pain was not likely related to, or the 
progression of, earlier joint pains during service.  There is 
no competent opinion of record that indicates otherwise.  It 
is again pertinent to point out that the veteran's claim for 
service connection for arthritis of multiple joints 
(arthritis due to a cause other than gout) was denied by an 
unappealed RO decision in July 1991, which was based upon 
earlier medical evidence that did not link such to service.  
There is no medical evidence that shows treatment for gout 
for decades and there is post-service medical evidence of 
work-related injuries, to include involving the back or 
spine.  

In sum, the veteran's service-connected gouty arthritis was 
rated 20 percent from January 22, 1991 to December 31, 2002.  
The veteran filed a claim for a rating in excess of 20 
percent on June 10, 1999.  The RO reduced the rating for the 
veteran's gouty arthritis to zero percent, effective January 
1, 2003.  The Board finds that the relevant medical evidence 
shows sustained material improvement in the veteran's gouty 
arthritis.  38 C.F.R. § 3.344(a).  Examinations relied on in 
the rating reduction were as full and complete as earlier 
examinations.  

Based on the foregoing, the Board finds that at the time of 
the RO's decision, the preponderance of the evidence showed 
that there was sufficient evidence to show that there was an 
actual change in the manifestations of the disability in 
question, and that there was a demonstrated improvement in 
the veteran's ability to function so as to permit a reduction 
in the previously assigned 20 percent rating.  Accordingly, a 
noncompensable evaluation for gout is warranted under 38 
C.F.R. § 4.71a, DC's 5002, 5017, and that the preponderance 
of the evidence shows that the RO reduction of the 20 percent 
rating for gout was proper.  See Brown, 5 Vet. App. at 421. 

Entitlement to a Rating in Excess of 20 Percent for Gouty 
arthritis, Prior to January 1, 2003, and to a Compensable 
Rating Thereafter 
  
In this case, the 20 percent rating for gout was effective 
July 1991, and was reduced to zero percent effective January 
1, 2003.  Gout is evaluated under the rating code for 
rheumatoid arthritis.  38 C.F.R. § 4.71a, DC 5017.  Under 38 
C.F.R. § 4.71a, DC 5002, a 20 percent rating is warranted for 
rheumatoid arthritis manifested by one or two exacerbations a 
year in a well-established diagnosis.  A 40 percent 
evaluation is warranted for symptom combinations productive 
of definite impairment of health objectively supported by 
examination findings or incapacitating exacerbations 
occurring three or more times a year.  A 60 percent 
evaluation applies where the evidence demonstrates 
symptomatology less than the criteria for 100 percent, but 
with weight loss and anemia productive of severe impairment 
of health or severely incapacitating exacerbations occurring 
4 or more times a year, or a lesser number over prolonged 
periods.  Finally, a 100 percent evaluation is warranted for 
constitutional manifestations associated with active joint 
involvement, totally incapacitating.  38 C.F.R. § 4.71a, 
Diagnostic Code 5002.

For residuals such as limitation of motion or ankylosis, 
favorable or unfavorable, the disability is rated under the 
appropriate diagnostic codes for the specific joints 
involved.  Where, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
codes a rating of 10 percent is for application for each such 
major joint or group of minor joints affected by limitation 
of motion, to be combined, not added under DC 5002.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  Id.  

In this case, the 1991 VA examination provided that the 
veteran's wrists and finger joints were within normal limits, 
with no limitation of motion or swelling.  The June 1998 VA 
examination report was negative for any findings attributable 
to recent gout attacks.  The examiner observed that the 
veteran did not have a typical history of acute sudden onset 
of severe pain in any joints.  The examiner concluded there 
was no evidence of acute gout and instead diagnosed 
osteoarthritis of the hands, base of the thumbs, cervical and 
lumbosacral spine, and ankle arthralgias.  At the February 
2001 VA examination, the veteran reported that he was not 
taking any gout medications and denied sudden acute onset of 
pain or swelling of any joint  He further denied any recent 
gouty arthritis.  The VA examiner attributed the veteran's 
complaints of joint pain to degenerative arthritis of the 
hands, wrists, knees and feet.  There is no competent 
evidence to show that that prior to January 1, 2003, or since 
the rating reduction, the veteran experienced any symptoms or 
functional limitation attributable to gout or residuals of 
gout, to include symptom combinations productive of definite 
impairment of health, objectively supported by examination 
findings, or any exacerbations in a well-established 
diagnosis.  

In sum, the veteran's service-connected gout has been 
quiescent or inactive since June 1998.  Clinical and X-ray 
examinations since that time have ruled out gout or residuals 
of gout, to include arthritis.  Competent evidence shows that 
the current diagnoses of a multiple joint disorder and 
fibromyalgia do not represent a progression of the earlier 
diagnosis of gouty arthritis, rather, they are separate and 
distinct disorders unrelated to gout or any other findings 
recorded during service. Under these circumstances, 
entitlement to a rating in excess of 20 percent for gouty 
arthritis, prior to January 1, 2003, or to a compensable 
rating thereafter, is not warranted.

As noted above, pursuant to 38 C.F.R. § 3.321(b)(1), an 
extraschedular rating is in order where there exists such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards.  The Board notes that prior to January 1, 2003, 
the record does not reflect frequent periods of 
hospitalization because of the veteran's service-connected 
gout, nor was there a showing of interference with his 
employment, to a degree greater than that contemplated by the 
regular schedular standards which are based on the average 
impairment of employment.  In fact, in June 1998 the veteran 
reported that he worked full time as an engraver.  Thus, the 
record does not present an exceptional case where his the 20 
percent rating from July 1991 to January 1, 2003, or the zero 
percent rating thereafter, is found to be inadequate.  See 
Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992); see also Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  Accordingly, the Board finds 
that the criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

As the preponderance of the evidence is against the 
appellant's claim for a rating in excess of 20 percent for 
gouty arthritis, prior to January 1, 2003, or to a 
compensable rating thereafter, the benefit-of-the-doubt rule 
is not for application in this case.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to restoration of a 20 percent rating for gouty 
arthritis is denied.

Entitlement to a rating in excess of 20 percent for gouty 
arthritis, prior to January 1, 2003, and to a compensable 
rating thereafter, is denied.

 

	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


